 


109 HR 2305 IH: Public Safety Act
U.S. House of Representatives
2005-05-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 2305 
IN THE HOUSE OF REPRESENTATIVES 
 
May 11, 2005 
Mr. Strickland introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To ensure that the incarceration of inmates is not provided by private contractors or vendors and that persons charged or convicted of an offense against the United States shall be housed in facilities managed and maintained by Federal, State, or local governments. 
 
 
1.Short titleThis Act may be cited as the Public Safety Act.
2.FindingsThe Congress finds the following:
(1)The issues of safety, liability, accountability, and cost are the paramount issues in running corrections facilities.
(2)In recent years, the privatization of facilities for persons previously incarcerated by governmental entities has resulted in frequent escapes by violent criminals, riots resulting in extensive damage, prisoner violence, and incidents of prisoner abuse by staff.
(3)In some instances, the courts have prohibited the transfer of additional convicts to private prisons because of the danger to prisoners and the community.
(4)Frequent escapes and riots at private facilities result in expensive law enforcement costs for State and local governments.
(5)The need to make profits creates incentives for private contractors to underfund mechanisms that provide for the security of the facility and the safety of the inmates, corrections staff, and neighboring community.
(6)The 1997 Supreme Court ruling in Richardson v. McKnight that the qualified immunity that shields State and local correctional officers does not apply to private prison personnel, and therefore exposes State and local governments to liability for the actions of private corporations.
(7)Additional liability issues arise when inmates are transferred outside the jurisdiction of the contracting State.
(8)Studies on private correctional facilities have been unable to demonstrate any significant cost savings in the privatization of corrections facilities.
(9)The imposition of punishment on errant citizens through incarceration requires State and local governments to exercise their coercive police powers over individuals. These powers, including the authority to use force over a private citizen, should not be delegated to another private party.
3.Prohibition on use of Federal funds
(a)In generalFunds provided by the Federal Government to a State or local government for the purpose of providing core correctional services may not be used to contract with private contractors or vendors to provide such activities.
(b)DefinitionFor purposes of this section, the term core correctional services means the housing, safeguarding, protecting, and disciplining of persons charged or convicted of an offense.
4.Enhancing public safety and security in the duties of the bureau of prisonsSection 4042(a) of title 18, United States Code, is amended—
(1)by redesignating paragraph (5) as paragraph (7);
(2)by striking and at the end of paragraph (4); and
(3)by inserting after paragraph (4) the following:

(5)provide that any penal or correctional facility or institution except for nonprofit community correctional confinement, such as halfway houses, confining any person convicted of offenses against the United States, shall be under the direction of the Director of the Bureau of Prisons and shall be managed and maintained by employees of Federal, State, or local governments;
(6)provide that the housing, safeguarding, protection, and disciplining of any person charged with or convicted of any offense against the United States, except such persons in community correctional confinement such as halfway houses, will be conducted and carried out by individuals who are employees of Federal, State, or local governments; and. 
 
